Citation Nr: 1001135	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-32 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
June 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for PTSD.  In June 
2008, the Veteran testified before the undersigned Veterans 
Law Judge at a Board hearing at the RO.  A transcript of the 
hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded this case in September 2008 so that the RO 
could attempt to corroborate the Veteran's reported 
stressors, one of which was that a friend, Donald McIntosh 
(or MacIntosh) (SP4) was killed by a rocket propelled grenade 
some time between January 1, 1970 to March 1, 1970 somewhere 
between Tay Ninh and Phone Vinh in III Corps.  The Veteran 
reported that this individual served in his unit in the U.S. 
Army in Charlie Battery, 5th, 42nd Artillery, 2nd Field Force.  
The RO requested that this information be verified but 
misspelled the person's last name as "Maintosh."  The 
Veteran's representative submitted a printout from a Vietnam 
Memorial Wall internet site that lists a Robert James 
McIntosh (SP4) in the Army 2nd Field Force as being killed in 
Tay Ninh, South Vietnam on December 2, 1969.  

Given that the RO misspelled the individual's last name and 
that the Veteran's representative has submitted objective 
confirmation of death of an individual with an alternative 
first name but with the same last name and a close 
approximate date of death, location, and unit, another 
attempt should be made to corroborate this reported stressor.  
Specifically, the RO should ask the U.S. Army and Joint 
Services Records Research Center (JSRRC) to corroborate 
whether a Robert James McIntosh or Donald McIntosh was killed 
between December 1, 1969 and February 1, 1970 by a rocket 
propelled grenade somewhere between Tay Ninh and Phone Vinh 
in III Corps, and whether this person was attached to the 
Veteran's unit, U.S. Army in Charlie Battery 5th, 42nd 
Artillery, 2nd Field Force.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC to corroborate the 
Veteran's reported stressor of his friend 
Robert James McIntosh or Donald McIntosh 
(SP4) being killed when his vehicle was 
hit by a rocket propelled grenade some 
time between December 1, 1969 and February 
1, 1970 between Tay Ninh and Phone Vinh in 
III Corps.  This person reportedly served 
in the same unit with the Veteran in the 
U.S. Army in Charlie Battery 5th, 42nd 
Artillery, 2nd Field force.

2.  Any additional development deemed 
appropriate should be conducted.  If the 
benefit sought remains denied, the RO 
should issue the Veteran and his 
representative a supplemental statement of 
the case and allow a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


